Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to application 16/88175 filled on 05/22/2020.
Claims 1-20, 31, and 33 have been canceled.
Claims 36-52 have been added new.
Claims 21-30, 32, and 36-52 are currently pending and have been examined.

Detailed Action
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-30, 32, and 36-52 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-49 of U.S. Patent No. 10706961, over claims 1-15 and 38-40 of U.S. Patent No. 9798861, and over claims 22-41 of U.S. Patent 9643771. Although the claims at issue are not identical, they are not patentably distinct from each other For example, with respect to claim 1 of the instant application, claim 21 ‘961, claim 1 of ‘861, and claim 22 of ‘771 are  directed to a specialized information label configured to be affixed to a product container; an area separated into one or more subareas, each including an icon or pictorial representation indicating the time frame in which a medication may be administered; and wherein the specialized information label when affixed to the product container is configured to display visual alignment of the amount of medication taken in each timeframe across a next specialized information label comprising different medication identifying  information that is affixed to a next product container when the product container and the next product container are arranged facing outwards in the same direction, and wherein each timeframe is aligned horizontally or vertically.  Accordingly, while the language varies slightly as between the claims, the language in each of these claims is describing a feature that is the same or a mere obvious variation of that recited in the other claim.  The remaining claims of the instant application similarly encompass features that one skilled in the art would recognize as the same or obvious variants of features recited in claims.
Claim Objections

Claims 21-30, 32, and 36-52 include subject matter that is free of prior art. Specifically the claims recite a specialized information label configured to be affixed to a product container; an area separated into one or more subareas, each including an icon or pictorial representation indicating the time frame in which a medication may be administered; and wherein the specialized information label when affixed to the product container is configured to display visual alignment of the amount of medication taken in each timeframe across a next specialized information label comprising different medication identifying  information that is affixed to a next product container when the product container and the next product container are arranged facing outwards in the same direction, and wherein each timeframe is aligned horizontally or vertically which is not taught in the prior art. The closest prior art Giewercer (US 2005/0056203 A1) teaches a medication dosage reminder device, and the Bartfeld (US 2010/0042430 A1) teaches system and method for collecting and authenticating medication consumption including data identifying medication, an image of the medication. The prior art fails to teach area separated into one or more subareas, each including an icon or pictorial representation indicating the time frame in which a medication may be administered; and wherein the specialized information label when affixed to the product container is configured to display visual alignment of the amount of medication taken in each timeframe across a next specialized information label comprising different medication identifying  information that is affixed to a next product container when the product container and the next product container are arranged facing outwards in the same direction, and wherein each timeframe is aligned horizontally or vertically which is not taught in the prior art.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686